PER CURIAM.
Robin Frazier (Frazier) appeals her convictions for driving while under the influence of alcohol (DUI) and for resisting an officer with violence. Frazier also appeals the impo*1144sition, at sentencing, of a $600 public defender’s lien.
We agree that the trial court erred in imposing a public defender’s lien for which there was neither notice nor hearing, and strike it without prejudice to its reimposition if warranted, after Frazier has been given proper notice and an opportunity to be heard. Currelly v. State, 678 So.2d 453, (Fla. 1st DCA 1996)(reversing award of public defender’s lien where there was neither notice nor oral pronouncement); Wright v. State, 664 So.2d 252 (Fla. 1st DCA 1995)(imposition of public defender lien is improper where there is no notice and no opportunity to object). We affirm in all other respects.
Affirmed in part, reversed in part, and remanded for consistent proceedings.
MINER, LAWRENCE and PADOVANO, JJ., concur.